Broyles, C. J.
1. Where a corporation makes an affidavit in forma pauperis for the purpose of bringing a case to this court without the payment of costs, the oath must be made by the appropriate officer or officers of the corporation. Collins Park &c. R. Co. v. Short Electric Ry. Co., 98 Ga. 62, 64 (25 S. E. 929). However, such oath may be made by any agent or officer authorized by the general provisions of law to make oaths in behalf of corporations. Among the officers of corporations so authorized are the president, the vice-president, the secretary, and the treasurer. 2 C. J. 325, 326, §§ 25, 26, note 81. In the instant case the affidavit in forma pauperis was made by the treasurer of the cor*367poration, and, under tlie above-stated ruling, was sufficient to relieve the corporation from tlie payment of the costs.
Decided April 16, 1930.
2. The court did not err in overruling the general or the special grounds of the demurrer to the petition.
(а) The petition did not show that the plaintiff, by the exercise of ordinary care, could have avoided being injured, or that his injuries were caused by the negligence of a fellow servant.
(б) The special grounds of the demurrer were without substantial merit.

Judgment affirmed.


Luke and Blood/worth, JJ., concur.

Ripley & Bailey, P. A. Allen, for plaintiff in error.
A. L. Henson, contra.